Martin, J.,
11* -| . * * * « ¶ delivered the .opinion of the-court This case was before us in March last, and was remanded to the court of probates. Ante voi. 3, 409,
On its return, it being suggested that the plaintiff had no capacity of standing in judgment, as he had made a cession of his goods, and had not been reinstated to his capacity, Morgan as syndic of his creditors, prayed leave to intervene and file his claim, on their behalf, praying that he might receive out of the said suit, should any recovery be had, a sum sufficient to satisfy said creditors. He prayed that his claim might be served on the plaintiff, and defendant, and that he might have further relief, &c.
The court of probates nonsuited the plaintiff, and dismissed the defendants.
The plaintiff and intervening party appealed.
We think the plaintiff, not having been restored to his capacity of standing in judgment *104suspended by the cession of his goods, was • i .properly nonsuited.
Waifs and Lohdell for the plaintiff, Seghers for the defendants.
The intervening party cannot have relief, j^e intervened in a suit which was not legally instituted, and nothing shows that if he has a right to recover, that the defendants ever refused to do him justice.
It is therefore ordered, adjudged and decreed, that the judgment of the court of probates be affirmed with costs.